Opinion issued October 20, 2011.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00016-CR
———————————
KYLE LYNN
FERGUSON, Appellant
V.
THE STATE OF TEXAS, Appellee

 

 
On Appeal from the 184th District Court 
Harris County, Texas

Trial Court Cause No. 378078

 
MEMORANDUM
OPINION
Appellant,
Kyle Lynn Ferguson, has filed a motion to dismiss the appeal.   The motion complies with Texas Rule of
Appellate Procedure 42.2(a).  See Tex.
R. App. P. 42.2(a).
 We have not issued a decision in the
appeal.  The Clerk of this Court has sent
a duplicate copy to the trial court clerk. Id.
Accordingly,
we dismiss the appeal.  See Tex.
R. App. P. 43.2(f).
 We dismiss any pending motions as moot.
We direct the Clerk to issue the mandate within 10 days of
the date of this opinion.  See Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices
Bland and Huddle.
Do not publish. 
 Tex. R. App. P. 47.2(b).